Order unanimously reversed on the law, motion to suppress denied and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: County Court erred in granting defendant’s motion to suppress evidence seized pursuant to a search warrant. The warrant was issued upon probable cause. It was based upon the sworn affidavit of an identified member of the community attesting to defendant’s criminal activity which the affiant had personally observed at the defendant’s residence only a few days before the warrant was issued (see, People v Hicks, 38 NY2d 90, 92-93). (Appeal from order of Monroe County Court, Maloy, J.—suppress evidence.) Present —Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.